Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/19/20 has been considered by the examiner.


Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 12, 13, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the apparatus” in line 2. There is insufficient antecedent basis for this limitation in the claim. The term “the apparatus” is not mentioned previous to this claim. For examination purposes, the term “the apparatus” is interpreted as “a blood pressure measuring apparatus”.
Claim 10 recites the phrase "preferably" rendering the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites the phrases "preferable" and “preferably” rendering the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites the limitation “the method”. There is insufficient antecedent basis for this limitation in the claim. The term “the method” is not mentioned previous to this claim. For examination purposes, the term “the method” is interpreted as “a method for estimating arteriosclerosis”.
Claim 13 recites the limitation “the pressure of the cuff”. There is insufficient antecedent basis for this limitation in the claim. The term “the pressure of the cuff” is not mentioned previous to this claim. 
Claim 19 recites the phrase "preferably" rendering the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 20 recites the phrases "preferable" and “preferably” rendering the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 13, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2013/0211268 A1).
Regarding claims 1 and 13, Fujii teaches blood pressure measuring apparatus and method capable of estimating arteriosclerosis [par. 11], the apparatus comprising: a cuff [par. 37]; an inflation unit pressurizing the cuff [par. 42]; a deflation unit depressurizing or discharging the cuff [par. 42]; a pressure sensor used for sensing at least one oscillometric waveform of pressure variation with the cuff [par. 43]; a signal record and storage unit [par. 45]; and an operation and analysis unit used to control the inflation unit and the deflation unit [par. 37] to pressurize the cuff till a first pressure and maintain at the first pressure for a specified interval [par. 77; examiner notes a diastolic pressure is measured] and then pressurize the cuff to a second pressure [par. 77; examiner notes a systolic pressure is measured], and depressurize or discharge the cuff so as to complete blood pressure measurement [par. 42]; wherein the operation and analysis unit calculates an arteriosclerosis index based on a plurality of characteristic values derived from the pulse waveform signal when the cuff is maintained at the first pressure [par. 73; S11 and S15 in Fig. 6]; wherein the plurality of characteristic values comprise a first magnitude value of a first peak [fig. 9C, element A11] at an incident component of the pulse waveform signal [par. 64 and 84] and a second magnitude value of a second peak [fig. 9C, element A12] at a reflective component of the pulse waveform signal [par. 62-64 and 84].
               Although Fujii does not explicitly teach at least one pulse waveform signal within the oscillometric waveform, this would be obvious to a person having ordinary skill in the art when the invention was filed since Fujii also suggests measuring blood pressure using an oscillometric method (see par. 59). Examiner also notes that analyzing pulse waveform signals within the oscillometric waveform has been widely set forth in prior blood pressure measurement techniques. Therefore, such a modification would involve only routine skill in the art. 	
Regarding claims 2 and 14, Fujii teaches the arteriosclerosis index is a ratio of the first magnitude value to the second magnitude value [par. 62-65 and 73].
	Regarding claim 5 and 17, Fujii teaches the arteriosclerosis index is a difference deducting the second magnitude value from the first magnitude value [par. 73].
	Regarding claim 6 and 18, Fujii teaches the operation and analysis unit obtains the first and second magnitude values based on a fourth derivative of a function representing the pulse waveform signal [par. 89].

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in further view of Proenca (U.S. Patent Application Document 2017/0360314 A1)

Regarding claims 3 and 15, Fujii teaches blood pressure measuring apparatus and method capable of estimating arteriosclerosis as established above.
Fujii also teaches  the plurality of characteristic values further comprise a third magnitude value of a lowest valley at the pulse waveform signal [par. 77; Examiner notes the third magnitude is diastolic pressure, which is measured in Fujii],
However, Fujii does not teach the arteriosclerosis index is a ratio of a difference deducting the third magnitude value from the second magnitude value to a difference deducting the third magnitude value from the first magnitude value.
Proenca teaches the arteriosclerosis index is a ratio of a difference deducting the third magnitude value from the second magnitude value to a difference deducting the third magnitude value from the first magnitude value [par. 46].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Fujii, to incorporate the arteriosclerosis index is a ratio of a difference deducting the third magnitude value from the second magnitude value to a difference deducting the third magnitude value from the first magnitude value, as taught by Proenca, since the modification would provide the predictable results of normalizing the second and first magnitudes with respect to the third magnitude.

Claims 4 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Fujii in further view of Narimatsu (U.S. Patent Application Document 2003/0199776 A1)

Regarding claims 4 and 16, Fujii teaches blood pressure measuring apparatus capable of estimating arteriosclerosis as established above.
However, Fujii does not teach the plurality of characteristic values further comprise a pulse pressure, and arteriosclerosis index is a ratio of a difference deducting the second magnitude value from the first magnitude value to the pulse pressure.
Narimatsu teaches the plurality of characteristic values further comprise a pulse pressure, and arteriosclerosis index is a ratio of a difference deducting the second magnitude value from the first magnitude value to the pulse pressure [par. 45].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Fujii, to incorporate the plurality of characteristic values further comprise a pulse pressure, and arteriosclerosis index is a ratio of a difference deducting the second magnitude value from the first magnitude value to the pulse pressure, as taught by Narimatsu, since the modification would provide the predictable results of calculating the arteriosclerosis index. Narimatsu teaches this is a common formula for calculating arteriosclerosis index.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii in further view of Abu-Tarif (U.S. Patent Application Document 2016/0220195 A1).

Regarding claim 7, Fujii teaches blood pressure measuring apparatus capable of estimating arteriosclerosis as established above.
However, Fujii does not teach the deflation unit is an adjustable deflation valve which adjusts a depressurized interval based on a heart rate
Abu-Tarif teaches the deflation unit is an adjustable deflation valve which adjusts a depressurized interval based on a heart rate [par. 23].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Fujii, to incorporate the deflation unit is an adjustable deflation valve which adjusts a depressurized interval based on a heart rate, as taught by Abu-Tarif, since the modification would provide the predictable results of allowing the deflation rate to be user-specific. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii in further view of Newberry (U.S. Patent Application Document 2018/0214088 A1).

Regarding claim 8, Fujii teaches blood pressure measuring apparatus capable of estimating arteriosclerosis as established above.
However, Fujii does not teach the pulse waveform signal acting as a biometric is used to identify a user operating the apparatus.
Newberry teaches the pulse waveform signal acting as a biometric is used to identify a user operating the apparatus [par. 174-76].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Fujii, to incorporate the pulse waveform signal acting as a biometric is used to identify a user operating the apparatus, as taught by Newberry, since the modification would provide the predictable results of more accurately identifying a user. Each person’s PPG waveform is different, which would allow a waveform to accurately identify a user.

Claims 9-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in further view of Maltz (U.S. Patent Application Document 2017/0042431 A1).

Regarding claims 9-11 and 19, Fujii teaches blood pressure measuring apparatus and method capable of estimating arteriosclerosis as established above.
However, Fujii does not teach the limitations recited in claims 9-11 and 19.
Regarding claim 9, Maltz teaches the second pressure is set to be higher than a systolic blood pressure of a user [par. 207].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Fujii, to incorporate the second pressure is set to be higher than a systolic blood pressure of a user, as taught by Maltz, since ***.
Regarding claim 10, Maltz teaches the first pressure is preferably set to be lower than a diastolic blood pressure of a user, and more preferably is that the diastolic blood pressure is minus 20 mmHg [par. 205 and 285].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Fujii, to incorporate the first pressure is preferably set to be lower than a diastolic blood pressure of a user, and more preferably is that the diastolic blood pressure is minus 20 mmHg, as taught by Maltz, since the modification would provide the predictable results of preventing the pulse wave from being too deformed to provide an accurate arteriosclerosis index. 
Regarding claim 11, Maltz teaches the diastolic blood pressure of the user is an average of historical records or one record previously measured and memorized in the signal record and storage unit [par. 285 and 322].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Fujii, to incorporate the diastolic blood pressure of the user is an average of historical records or one record previously measured and memorized in the signal record and storage unit, as taught by Maltz, since  the modification would provide the predictable results of providing a baseline pressure so that an accurate pressure below a user’s diastolic and above systolic pressure can be applied.
Regarding claim 19, Maltz teaches the second pressure is set to be higher than a systolic blood pressure of a user [par. 207] and the first pressure is preferably set to be lower than a diastolic blood pressure of the user, and more preferably is that the diastolic blood pressure is minus 20 mmHg [par. 205].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Fujii, to incorporate the second pressure is set to be higher than a systolic blood pressure of a user, and the first pressure is preferably set to be lower than a diastolic blood pressure of the user, and more preferably is that the diastolic blood pressure is minus 20 mmHg, as taught by Maltz, since  the modification would provide the predictable results of preventing the pulse wave from being too small to provide an accurate arteriosclerosis index.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in further view of Zemel (U.S. Patent Application Document 2020/0196881 A1).

Regarding claims 12 and 20, Fujii teaches blood pressure measuring apparatus capable of estimating arteriosclerosis as established above.
However, Fujii does not teach the specified interval is preferable 10-15 seconds, more preferably 15 seconds.
Zemel teaches the specified interval is preferable 10-15 seconds, more preferably 15 seconds [par. 116].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Fujii, to incorporate the specified interval is preferable 10-15 seconds, more preferably 15 seconds, as taught by Zemel, since the modification would provide the predictable results of  obtaining sufficient waveform. Zemel teaches less than 10 seconds is not long enough to detect a waveform.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571)272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        

/PUYA AGAHI/Primary Examiner, Art Unit 3791